 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinnesota(3M) de Puerto Rico,Inc. and SIU dePuerto Rico,Caribe y Latinoamerica,afiliada a laSeafarers International Union of North America,AFL-CIO. Case 24-CA-3422October 30, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 21, 1974, Administrative Law Judge Leo-nardM. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Minnesota (3M) dePuerto Rico, Inc., San Juan, Puerto Rico, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: upona charge filed by SIU de Puerto Rico, Caribe y Latinoam-erica, afiliada a la Seafarers International Union of NorthAmerica, AFL-CIO (herein called the Union), the GeneralCounsel of the National Labor Relations Board issued acomplaint on January 23, 1974, which was amended at thehearing, alleging thatMinnesota (3M) de Puerto Rico(herein called the Company) had engaged in unfair laborpractices violative of Section 8(a)(1) and (3) of the Nation-al Labor Relations Act, as amended (referred to herein asthe Act). Specifically, the amended complaint alleged thatthe Company had violated Section 8(a)(1) of the Act, bycreating the impression that it was engaging in surveillanceof its employees' union activity, threatening employeeswith discharge, loss of benefits and adverse working condi-tions if they supported the Union, coercively interrogatingemployees concerning their union activity and attitudes,promising and granting employees benefits to induce themto refrain from engaging in union activity. The complaintalso alleged that the Company violated Section 8(a)(3) and(1) of the Act by discharging employees Jose Aviles, Ra-monita Marrero, Nestor Rivera, Miriam Terwilliger, andWilfredo Souchet on October 5, 1973,1 because of the theirunion activity. At the hearing I granted General Counsel'smotion to withdraw so much of the amended complaint asalleged that the Company granted benefits in violation ofthe Act.In addition to denying the commission of the allegedunfair labor practices, the Company contended that it wasdeprived of administrative due process by the conduct ofthe Board agent investigating the unfair labor practicecharge underlying the complaint herein. The Company'sanswer as amended at the hearing, denied the alleged viola-tions.A hearing was held at Hato Rey, Puerto Rico, onFebruary 26, 27, 28, and March 1, 1974.Upon the entire record in the case, including my obser-vation of the demeanor of the witnesses, and upon consid-eration of the posthearing briefs submitted by the Compa-ny and the General Counsel, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Puerto Rico corporation with its of-fice and place of business at San Juan, Puerto Rico, and isengaged in the sale and distribution of magnetic and indus-trial tapes, abrasives, adhesives, office products, medicalproducts and various other products. During the past year,the Company purchased and caused to be delivered to itsSan Juan location, from points outside Puerto Rico, goodsand materials valued in excess of $50,000.It is not disputed, and I find that the Company is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Company admitted,and I find, that SIU de PuertoRico, Caribe y Latinoamerica, afiliada a la Seafarers Inter-national Union of North America,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED DENIAL OF ADMINISTRATIVE DUE PROCESSThe Company complains that on October 19 its thengeneral manager, James D. Lewers, and its financial man-ager, Francisco Gonzales were summoned to the Board'sHato Rey office, without notice of the unfair labor practicecharge in this case; that both Company officials were com-pelled to remain at the Board office for 5 hours, and thatLewers had no opportunity to confer with counsel or laborrelations officers of the Company's parent,MinnesotaMining and Manufacturing Company. All of this, accord-1Unless otherwise stated all dates hereinafter refer to 1973214 NLRB No. 78 MINNESOTA (3M) de PUERTO RICO, INCIng to the Company's answer to the complaint impaired itsability to "adequately present its position and prepare itsdefense in the course of the investigation by the RegionalOffice . . . of the unfair labor charge in the matter." Thefollowing account of the incident is undisputed.At or about 9:30 a.m. on October 19, 2 days after theunfair labor practice charge in this case had been filed andbefore the Company had received notice, Mr Chandri, afield examiner assigned to the Board's Hato Rey office,telephoned the Company's San Juan office and asked Lew-ers and Gonzalez to come to his office that same morning.The two company officials complied. They appeared atChandri's office at 11 o'clock that morning, together with acompany attorney. After providing Lewers with a copy ofthe charge, Chandri asked him if he wished to make astatement, then or later, regarding the matters alleged inthe charge. Lewers declared that he wanted to give a state-ment immediately "[b]ecause the truth is the same now asitwould be at a later time." Whereupon, Chandri begantaking Lewers' statement in the presence of company coun-sel.Gonzalez agreed to wait outside of Chandn's officewhile Lewers was giving his statementAt 1 p.m., Lewers asked Chandri for a lunchbreak.Chandri said "No," adding that they would "be through indust a minute." Lewers made similar requests at 2 and 3p.m. only to receive the same response each time. Gonzalesalso remained outside Chandn's office. At 4 p.m, Chandricompleted the taking of Lewers' statement, and asked Lew-ers to read and sign it. Lewers complied Whereupon Lew-ers,Gonzales, and the Company attorney left the Boardoffice. It also appears that as of that date, the Regionaloffice was in the early stage of taking affidavits from theCharging Party's witnesses.I find nothing in the foregoing to sustain the Company'scontention that it was denied administrative due processby Chandri's conduct. While Chandri may have departedfrom accepted norms of social conduct by saying "No" toLewers' repeated requests for a lunch break, I see noground for the Company's claim that his conduct preju-diced its defense. Lewers in the presence of Companycounsel freely volunteered to give Chandri an affidavit af-ter receiving a copy of the unfair labor practice charge inthis case. Further, there is nothing to suggest that Lewers,Gonzales, and the Company's attorney were not free to getup and leave Chandri's office at will, despite the Boardagent's expressed negative sentiment in that regard. In-stead, they remained. In short, the Company's contentioniswholly without merit.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionIn May 1973, Company employees who were dissatisfiedwith their wages and their supervisors began an organizingcampaign among themselves to obtain the Union as theirbargaining representative. Following a series of three meet-ings within a 12-day period in June, between General Man-ager Lewers and three groups of seven or eight employeeseach, at which the employees' complaints were aired, unionactivity ceased. However, in mid-September, the employees469became disgruntled over the Company's responseto theircomplaints and resumed their organizing activity on behalfof the Union.The Company's initial responseto the Union activityoccurred when Supervisor Hugo Rivera summoned em-ployee Nestor Rivera 2 to his office in late May for a dis-cussion of the employees' union activity.3 Hugo began bytellingNestor that he had heard rumors about a uniontrying to organize the Company. Hugothenasked Nestorifhe knew anything about the Union activity. Nestor re-plied that he knew nothing about it. Hugo then profferedthe advice to Nestor that: "For your own good stay awayfrom them people . . [a]nd don't have anything to dowith them." The context in which this advice was givenrendered it a thinly veiled threat of reprisal by the Compa-ny if the employee supported the Union. Accordingly, Ifind this threat violative of Section 8(a)(1) of the Act.Smith& Wesson,174 NLRB 1040, 1045 (1969), enfd. 424 F.2d1072 (C.A. 1, 1970). I also find that the interrogation ac-companying this unlawful threat was also violative of Sec-tion 8(a)(1).Teknor-Apex Co.,195 NLRB 385, 392 (1972),enfd. 468 F.2d 692 (C.A. 1, 1972).In early June, Nestor Rivera, acting as the employees'spokesman requested and was granted an opportunity todiscuss grievances with General Manager Lewers in thelatter's office." Rivera stated that the "employees want toput a union into the Company and they have a lot of com-plaints and they are not even being heard." Lewers askedwhat complaints he was referring to. Rivera replied thatwages and the supervisor were the matters troubling theemployees. Lewers replied: "Well as for wages, there is asurvey that is being conducted to revise the salaries of theemployees." The general manager also remarked that theCompany was trying to be one of the "10 top companies inPuerto Rico " Lewers then expressed the desire that theemployees "hold off about the union activities for 60 daysat least until the survey could be completed . .." Laterin the conversation, Lewers asked Rivera, "Do you knowhow much you are paying for your medical benefits?" Riv-era replied: "No, not really." Lewers explained: "Well, youare not paying anything and as a matter of fact if the unioncomes in you'll lose those benefits." Lewers then ended theconversationby tellingRivera of the value of theCompany's medical benefits and its other benefits.Lewers remarks about the Company's wage policy andthe wage survey together with his expressed hope that theemployees would suspend their union activity pending thesurvey's completion violated Section 8(a)(1) of the Act.For, here indeed, was an implied promise aimed at fore-stalling the employees' quest for union representation.2The twoRivera's are not related3Supervisor Rivera denied interrogating or threatening Nestor RiveraHowever,Supervisor Rivera admits having a conversation with Nestor Ri-vera at about this same time In light of the circumstance and my impres-sion that Nestor Rivera was more candid and forthright,Ihave rejectedSupervisor Rivera's denialMy findings as to this incident are based upon Nestor Rivera's testimo-ny Lewers denied that he made any threats or promises to his employeesHowever, Lewers unlike Nestor Rivera, was an evasive, reluctant witness,particularly when examined as to his antiunion activity and his sources ofinformation regarding the employees'union activity Therefore,Ihave notcredited his denials in this regard 470DECISIONSOF NATIONALLABOR RELATIONS BOARDVaughan Printers, Inc.,196 NLRB 161, 164 (1972). Lewers'warning to Rivera that the advent of the Union would pre-cipitate loss of the employees' medical benefits, provided atthat point by the Company, also violatedSection 8(a)(1) oftheAct.The Great Atlantic & Pacific Tea Co., Inc.,194NLRB 774, 778 (1971), enfd. 80 LRRM 2902 (C.A. 4,1972).During the same period, Company General Sales Man-ager Luis Recurt approached employee Jose Aviles, a lead-ing union activist, at the latter's work station and directedhim to Recurt's office.5 Aviles complied with Recurt's di-rection.Once in his office, Recurt began, saying he hadsingled out Aviles because of rumors that the employeeswanted to unionize and that Avileswas oneof the leadersin that effort. Recurt then asked Aviles if he was one of theleaders of the union activity. Aviles answered that he hadheard rumors aboutunionactivity, but denied leadershipin the organizing drive. At this, Recurt asked Aviles aboutthe employees' problems. Aviles reported that lowsalaries,supervision and other matters were troubling the employ-ees.Recurt then stated that the Company'smanagementwould "see ifthey could solve the problems," adding thatthe employees should "try to hold the problems of theunion for a while to see what [management] resolved." Ifind the circumstances surrounding Recurt's inquiry intoAviles' union activity coercive. The questioning occurredin the privacy of thegeneral salesmanager's office andwithout theassurancethat reprisals would not be takenagainst Aviles if in fact he was a leading union activist.Further, the Company evidenced its hostility toward theemployees' organizing campaign by engaging in a numberof unfair labor practices as found herein, including the sub-sequent discharges of Aviles and four other prounion em-ployees.Accordingly, I find Recurt's interrogation ofAviles violative of Section 8(a)(1) of the Act.N.L.R.B. v.Sandy's Stores, Inc.,398 F.2d 268, 270 (C.A. 1, 1968), enfg.163 NLRB 728 (1967).Ialso find that Recurt's remarks to Aviles included asolicitation of employee grievances and an implied promisethat the Company would soon rectify such grievances. AsRecurt also made clear that his solicitation and impliedpromise were designed to interfere with the employees'union activity, I find these remarks violatedSection 8(a)(1)of the Act.Shulman's Inc. of Norfolk,208 NLRB 771(1974).The credited testimony of Aviles and Nestor Riverashows that later in June, Recurt invited them and five orsix other employees to one of the three meetings held byGeneral Manager Lewers with small groups of employees.At thismeeting,Lewers revealed that he had heard rumorsthat the employees were seeking union representation. Healso asked them to present their problems to him. In re-sponse,Aviles rose and presented the employees com-plaints about wages and the supervisors. In the course of5My findings as to this incident are based upon Jose Aviles' testimonyThe reliability of Recurt's testimony was opened to question by his evasiveanswers and his self-contradiction It appeared that he was carefully avoid-ing testimony which might incriminate the Company In contrast Avilestestified in a straightforward mannerAccordingly,to the extent their versions of their encounter conflict, Ihave credited Avilesthemeeting,General Sales Manager Recurt stated that ifthe employees' organizing drive succeeded, the Companywould discontinue its practice of permitting the salesmantokeep company automobiles overnight .6 Instead, theCompany would require them to pick the vehicles up at theCompany's premises at 8 a.m. and return them at 5 p.m.daily.Lewers remarked that the doors to his office were alwaysopen to the employees for their problems, but if a unioncame in, such problems would be discussed "with a thirdperson." Finally, Lewers told the employees that the Com-panywas conducting a wagesurveyto increase their sala-ries and asked them to give the Company time to solve theproblems, and to "leave pending the matter of the [U]n-ion." I find that Lewers' remark that he was available toemployees for discussion of their "problems," when viewedin the surrounding circumstances was but another of theCompany's invitations for employee grievances. His state-ments regarding the "wage survey to increase the salaries"was a repetition of the Company's earlier implied promises.His request that the employees suspend their union activitysupplied the antiunion purpose of the invitation and theimplied promise. Accordingly, I find Lewers invitation forgrievances and his implied promise of wage increases viola-tive of Section 8(a)(I) of the Act.In the latter part of June, Supervisor Luis Sanchez in-formed Aviles that the Company had granted him a wageincrease effectivethe next pay day. When Avilesexpressedsatisfaction with the increase, Sanchez asked him whetherthe employees would persist in their union activity. In viewof its coercive circumstances, as previously shown, I findthis inquiry into the employees' union sentiment also vio-lated Section 8(a)(1) of the Act.7During this same period in June, Company Superinten-dent Emilo Berrios summoned employee Ramonita Marre-ro a leading union partisan, to a room in the Company'swarehouse, where he stated: "Back there they told me thatyou were the leader of all this union movement. I said thatIdidn't believe that of you." He then asked if the employ-6Nestor Rivera also credibly testified that Recurt threatened dischargefor any salesman caught "signing a card or talking about unions " However,there is no allegation in the amended complaint that Recurt made anyunlawful threat at this meeting Further,in view of my other findings of Sec8(a)(1) violations,an additional finding based upon this incident would addnothing to the remedy. Accordingly, I have not made any findings or con-clusions based upon this portion of Rivera's testimonySanchez' testimony regarding his knowledge of union activity ismarked by evasion and contradiction For instance,on cross-examinationSanchez initially admitted telling Aviles and other employees who came tohim that the Union was bad Thereafter, on further examination, he denieddiscussing the Union with any employee or any fellow supervisors In lightof the Company's manifest concern about the employees' involvement withthe Union and the frequent discussions between management and the em-ployees during this period, Sanchez' denial does not persuade me Consider-ing the foregoing, and my favorable impression of Aviles, I have based myfindings as to this incident upon Aviles' testimony, and have rejected San-chez' denial8Berrios testified that he talked to Marrero about the Union in JuneHowever. Berrios denied Marrero's version of their encounter Marrero im-pressed me as a generally forthright witness In contrast, Berrios' testimonyis rendered suspect by his evasive answers,his denial that he spoke to any-one from the Company about his testimony prior to his appearance as awitness on its behalf,and his denial that he provided the Board with a swornstatementThis last assertion was belied by the introduction of Berrios'affidavit given to Board Field Examiner Chandra on October 29 MINNESOTA (3M) de PUERTO RICO, INC471ees had told Lewers of their problems.AfterMarrero hadanswered Berrios' last question,he warned her as follows:The company is working at the present time fromMonday until Friday only. You know that legally wecould also work half a day Saturdays, we could alsouse a punch clock, which we don't use. There aremany benefits that the Company gives you that youwould lose and besides it would be the only 3 M 9 inthe world that has a union.At this, Marrero asserted that she was only the spokesmanfor the employees who came to her for help and that shefelt obliged to provide that help. At this, Berrios warned:"Think it over because there may be disadvantages for theemployees."I find from Marrero's undisputed testimonythat by his reference to "back there"Berrios meant theCompany's management.I also find that when that ingre-dient was added to Berrios' statement regarding Marrero'sunion activity,the employee was quite likely to gain theimpression that the Company was keeping her union activ-ity under surveillance.By creating that impression, I findSuperintendent Berrios violated Section 8(a)(1) of the Act.Commerce Concrete Company, Inc.,197 NLRB 658 (1972).I also find that Berrios' warning, quoted above,carriedthe unmistakable message thatthe Companywould imposemore onerous working conditions and eliminate employ-ment benefits if the employees succeeded in their efforts toobtain union representation.By these warnings,the Com-pany violated Section 8(a)(1) ofthe ActN.L R.B. v. Pio-neer Plastics Corp.,379 F.2d 301, 304 (C A. 1, 1967), cert.denied 389 U.S. 929 (1967).Employee Miriam Terwilliger credibly testified that inJuly, Supervisor Luis Sanchez asked her if she had com-plaints againstthe Company, aside from her salary, andwhat she "thought about the Union " Terwilliger repliedshe had worked for a unionized company in the UnitedStates "and they appeared to be satisfied with it," but that"in Puerto Rico[she] really had not gone too much into it."Again,the surrounding circumstances rendered Sanchez'inquiry into Terwilliger's union sentiment violative of Sec-tion 8(a)(1) of the Act.Inmid-August, Superintendent Berrios acted as inter-preter for a 3 M official from St Paul, Minnesota, in adiscussion of the employees' union sentiment with Assis-tantWarehouse Supervisor Antonio Irizarry 10 The officialspeaking throughBerriosasked Irizarrywhy theCompany's employees wanted the Union and if he knewanyone who was active in the union activity Berrios, on hisown, asked if employee Aviles had "told [Irizarry]any-thing." Irizarry answered no. Berrios then asserted his ownknowledge that Aviles was involved in the Union activity,that he "was the strongest leader of the Union" and that hehad learned that Aviles had been discharged by anotheremployer for similar activity. However, Irizarry's creditedand undisputed testimony also shows that as assistant9A reference to the Company's parent,Minnesota Mmmg and Manufac-turing Company10My findings as to this incident are basedupon Irizarry's testimonywarehousesupervisor he was "[p]ractically ...in charge"of the 10 employees in the warehouse, that heassignedthem work, adjusted their grievances and had authority toreprimandemployees "for failureto carry outinstruc-tions."Thus, I find thatat the timeof thisencounter withBerrios,Irizarrywas a supervisorwithin themeaning ofSection 2(11) of the Act.Pacific Southwest Airlines,201NLRB 647 (1973). As a supervisor, Irizarrywas unprotect-ed bySection7 of the Act. Therefore,Berrios' questionsand remarks to Irizarry, regardingthe union activities ofAviles and other employees did notviolate Section 8(a)(1)of the Actas alleged in the complaint.Jif-E-Mart,205NLRB 1076 (1973).B. The Alleged Discriminatory Discharges1.The facts(a) Jose AvilesAviles' credited testimony relating to his employmenthistory andunionactivityisundisputed.The Companyhired Jose Aviles on December 4, 1972, and thereafter, un-tilhis discharge on October 5, employed him as a salescorrespondent under the immediate supervision of LuisSanchez.As a sales correspondent,Aviles'duties includedwriting up customer orders for the Company products.Aviles' starting monthly salary was $400.On June 5, General Sales Manager Recurt presentedAvileswith the following letter and a check,after Avileshad placed second in the first 6 months of a year-longcompany sales contest:Enclosed is the check for the prize you won duringthe firstsix (6)months of the 1973sales contest.Iwish to take this opportunity to, on behalf of man-agement andon my own,congratulateyou for excel-lent work done by you and the results that your dailyeffortshave produced.Ihope to be able to have the opportunity of com-municating with you at the end ofthis contest,that isto say, on October 31 of this year,because I know thatyourconsistentdaily efforts will bring youfuture suc-cess.In mid-June, the Company raised Aviles' salary to $450 permonth,which remained his pay rate until his discharge.InMay, a company salesman,Vissepo, gave Aviles someunion authorization cards for distribution in Aviles' de-partment.Aviles distributed groups of cards to several em-ployees for solicitation of signatures,and also solicited em-ployees' signatures. Following the June meeting betweenLewers and the employees,Aviles and the other union ad-vocates suspended their union campaign"to wait and see"if the Company would satisfy the employees' requests forsalary increases and improved supervision.On two or three occasions in May, Aviles discussed hisunion sentiment and his union activity with the Company'sAbrasive Department supervisor, Pablo Ross. Aviles dis- 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosed that he and his associates were soliciting employeesignatures on union authorization cards."As found above,in June, General Sales Manager Recurtquestioned Aviles about his role in the union activity andused the same conversation to solicit employee grievancesand impliedlypromise satisfaction of those grievances.Approximately 1 week after his discussion of the UnionwithRecurt,Aviles attended one of General ManagerLewers' employee meetings.Avileswas the first to respondto Lewers'solicitation of employee grievances at this meet-ing.As I have also found above, in late June SupervisorLuis Sanchez asked Aviles whether the employees werecontinuing with their union campaign.Aviles answered insubstance that the employees had been seeking union rep-resentation to help them solve their problems with theCompany, and that if the Company solved the problems,the employees would abandon their union activity.Aviles credibly testified that in a conversation in mid-September Aviles told Supervisor Pablo Ross that the em-ployees had resumed their union campaign because of theCompany's failure to satisfy the employees' complaints.Whereupon Ross warned that further discussion of theunion campaign would lead to dismissals.12Ialso find from Aviles' testimony that on October 4,Supervisor Luis Sanchez, Aviles, and employee Angel LuisMartinez discussed an overtime problem and the resump-tion of the employees' union activity. When the latter sub-ject surfaced in the conversation,Sanchez warned Avilesthat he and the employees should "leave the matter of theunion and of the overtime quiet because what [Aviles] wasgoing to get was that [they] would all be fired." 13At or about 10.30 a.m., on October 5, Supervisor San-chez asked Aviles to accompany him to General SalesManager Recurt's office. After the two entered the office,Recurt informed Aviles that "the [C]ompany had been ob-serving [Aviles'] work and wasn't satisfied with it, that theyhad had complaints from customers, that [Aviles] usuallycame in late to the [C]ompany and that the [C]ompany haddecided to dismiss [him]." Aviles responded that he "knewthat the reason for firing [him] was not that but that [A-viles] was not going to gain anything by discussing [it] with[Recurt]." Recurt, and Sanchez, who had witnessed the en-tire exchange in silence, made no reply to Aviles. Recurtgave Aviles a check, and Aviles left the office. Before leav-ing the Company's premises, Aviles passed Supervisor San-chez, who said, "See, I told you." 14Nestor Rivera testified that he was present when Avilesencountered Supervisor Sanchez at a social gatheringabout 1 week after Aviles' discharge. According to Rivera,Sanchez disclaimed any part in Aviles' discharge andpraised Aviles' work. In his testimony, Sanchez admitted11My findings regardingAviles'discussions with Supervisor Ross in Mayare based upon Aviles'testimonyRoss denied ever discussing union mat-ters with Aviles However,he did not deny having conversationswith AvilesinMay Of thetwo, Aviles seemed more conscientious about presenting hisfull recollection12Aviles'testimony regarding this incident was substantially corroborat-ed by employee Angel LuisColon who witnessed the conversationi3EmployeeMartinezsubstantiallycorroboratedAviles'testimony re-garding Sanchez'warning14My findings as to the eventsof October5 are basedupon Aviles' cred-ited testimonymeeting Aviles at the social gathering but denied discuss-ing Aviles'discharge.However,Sanchez also admitted thathe was surprisedby Aviles'discharge on October 5 and didnot even recommend such action.Considering my priorappraisal of Sanchez'testimony,the likelihood that Aviles'veryrecent discharge would have been a subject of discus-sion,and Sanchez'admissions,Ihave rejected his denialand have accepted Nestor Rivera's version of the incident.(b) RamonitaMarrero15The Company hired Ramonita Marrero on November23, 1970, and discharged her on October 5. She was em-ployed as a secretary to Emilio Berrios, the Company'ssuperintendentof factoryservices.Her startingmonthlysalarywas $320. In July, the Company granted a $30monthly raise to Marrero. At the time of her dischargeMarrero's monthly salary was $416.Marrero's union activity began in May, when she re-ceived authorization cards from Aviles which she distribut-ed to fellow employeesMarrero attended one of GeneralManager Lewers' June meetings. She was one of the em-ployees who responded to Lewers' inquiry regarding em-ployee problems.As foundabove, later in June,Superintendent BerriostoldMarrero that Company management believed that shewas the leader of the employees'union activity. I have alsofound above that in the same encounter, Berrios warnedMarrero that the Company might impose more onerousworking conditions and withdraw benefits if the employeesinsisted upon union representation.At this,Marrero assert-ed that she was only the spokesman for those employeeswho sought her help. Berrios ended this exchange with afurther warning of possible "disadvantages for the employ-ees."At the end of June, Marrero headed a small group ofemployees who met with General Manager Lewers in hisoffice.Marrero told Lewers that the group wished to pre-sent their work problems to him. After Lewers agreed tolisten,each of the group presented his or her problem.Marrero ended the employees'presentation with a briefstatement asking Lewers to help them. Lewers respondedthat he appreciated the employees'sentiments,that he wasalways available to them and that he did not "believe inthird parties."Inmid-September Marrero resumed her solicitation ofsigned unionauthorization cards. According to Aviles, sheand Nestor Rivera "were in charge of picking up thecards." On October 5, at about II a.m., SuperintendentBerrios asked Marrero to accompany him to an empty of-ficewhere he told her he had "a regretful matter" to tellher.When Marrero sought explanation,Berrios answeredthat her "work with the Company is up today " Berrioscontinued:Ihave here the two checks, one month to advance andfor the work that you have done during this monthand for accumulated vacation These are the thingsthat I don't like to do but I always have to do. I know15Except as otherwise stated my findings regarding Marrero's dischargeare based upon her credited testimony MINNESOTA (3M) de PUERTO RICO, INC.that because of your qualities you can get anotherjobor a job more satisfactory, I am very sorry, God blessyou.He also asked her that:When you go some other place to work and you don'tlike the norms of management or the rules of theCompany, before talking, leave.(c)Nestor RiveraThe Company hired Nestor Rivera on March 13, 1972,as a kardex clerk, at a monthly salary of $340. Rivera re-mained in that position until his discharge on October 5.His monthly salary at the time of discharge was $400. Hereceived a $35 monthly wage increase around the begin-ning of January and a $25 monthly wage increase in AprilNestor Rivera's union activity began in May when hereceived some authorization cards fromMarrero andAviles. Rivera distributed the cards to employees at workand at their homes, in May and in June. As found above,in late May, Supervisor Hugo Rivera asked Nestor Riveraifhe knew anything about a union organizing campaign,and then advised Nestor: "For your own good, stay awayfrom them people." In June, as found above, Nestor Riveraacted as the employees' spokesman in a meeting with Gen-eralManager Lewers. Rivera warned Lewers that the em-ployees were seeking union representation as a solution totheir complaints against the Company. I have also foundthat in the discussion of employee problems at this meet-ing, Lewers asked that the employee suspend their unioncampaign for 60 days to permit the Company to completea wage survey. Later in June, Nestor Rivera attended anemployee meeting called by Lewers, at which GeneralSalesManager Recurt threatened withdrawal of automo-bile privileges in reprisal for the salesmen's support of theUnion. Upon hearing Recurt's threat, Rivera rose and re-minded Lewers and Recurt that the Company stood to losesalesby such action.According to Nestor Rivera's credited and unchallengedtestimony, in August, General Sales Manager Recurt askedNestor Rivera if he wanted to become a salesman. Riveraanswered yes. At this, according to Nestor Rivera's cred-ited and undisputed testimony, Recurt stated that Rivera'sposition change could not be effected until November 1,but that in the meantime he could familiarize himself withthe Company's products by becoming a sales correspon-dent. Rivera asked for and was granted a day to considerthematter.It is alsoundisputed, and I find that, Nestorimmediately notified Supervisor Hugo Rivera of Recurt'sproposal, and offered to remain a kardex clerk until No-vember 1, during which time Hugo could train Nestor'sreplacement. Hugo thanked Nestor for his idea and sug-gested that Nestor seek Recurt's approval. Nestor went toRecurt who said that he would notify Nestor of theCompany's decision in the matter. That was the last Nestorheard of his promotion to salesmanAs previously found, Nestor shared responsibility withMarrero for collecting signed union authorization cardswhen the organizing drive resumed in mid-September.473At mid-morning on October 5, Supervisor Hugo Riverasummoned Nestor Rivera to his office. As Nestor enteredthe office, Hugo asked him to close the door and then said:"I have bad news for you." When Nestor asked for anexplanation, Hugo continued: "Well, I'm sorry but you aresuspended from your duties as of today." Nestor asked ifthat meant he was fired. Hugo answered, "Yes, the [C]om-pany does not need your services." When Nestor asked:"Why?" Hugh replied: "That'sall I can tellyou," and thengave Nestor his terminal pay. 16 Nestor refused to acceptthe proffered check and pressed Hugo for explanation ofthe discharge. Hugo insisted he did not know why Nestorwas being discharged and suggested that Financial Manag-er Francisco Gonzalez would know. However, according toNestor's credited and undisputed testimony, Gonzalez pro-fessed ignorance of the reason for the discharge and insist-ed that Nestor accept his terminal check.Nestor next sought an explanation from General Man-ager Lewers. 11 Lewers' response was: "Why, I don't knowwhat to tell you Nestor. You know we've been having a lotof problems." At this, Nestor said in substance that he hadbeen discharged "because of the union." Lewers respondedwith "Well, you know we've been having a lot of problemsand you've been signing too many papers." Lewers thenexpressed regret that Nestor Rivera was leaving the Com-pany, saying that "out of all the people that are leaving, ithurts me most to see you go." Lewers also asked Nestor tolethim know how he was doing each week and finallyoffered to help Nestor find another fob. Lewers agreed togive Nestor a letter of recommendation and instructed himto tell Gonzalez of Lewers' intention.Nestor did not contact Gonzalez until the followingMonday.18 However, Gonzalez insisted that Nestor sign aresignation in exchange for the letter of recommendationWhen pressed by Nestor, Lewers supported Gonzalez inthe matter. Nestor refused to comply and he never receivedthe letter of recommendation.(d)Miriam Terwilliger19The Company hired Terwilliger as a sales correspondenton January 15, at a monthly salary of $300. She remaineda sales correspondent under Luis Sanchez' supervision un-til her discharge on October 5. The Company granted her a$50 monthly increase late in August. As found above, inJuly, Supervisor Sanchez singled Terwilliger out for ques-tioning about her union sentiment She replied that she had"worked for a company that had a union and they ap-peared to be satisfied with it," but that in Puerto Rico [she]16 SupervisorHugh Rivera's testimony largely corroborates NestorRivera's version of their conversation on October 5 However, contrary toNestor Hugo testified that he advised Nestor that the tatter's "deficiency inhis work, his character" were the causes of discharge For the reasons previ-ously stated,Ihave credited Nestor whenever their testimony was in con-flict17Lewers' testimony largely corroborates Nestor's version of their Octo-ber 5 conversation However, where their versions conflict, I have creditedNestor Rivera18My findings regarding Nestor Rivera's unsuccessful efforts to obtain aletter of recommendation are based upon his undisputed testimony19My findings regarding Terwilliger's discharge are based upon her cred-ited testimony 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDreally had not gone too much "into it."Late on the morning of October 5, Supervisor Sanchezdirected Terwilliger to General Sales Manager Recurt's of-fice.There, in Sanchez' presence, Recurt told Terwilligerthat "[she] was no longer needed." At this, Terwilliger roseand left. Approximately 1 week later Terwilliger encoun-tered Supervisor Sanchez at the same social gathering at-tended by Aviles and Nestor Rivera. Sanchez expressedregret over her discharge and disclaimed any role in it, andadmitted that he had no inkling of it prior to Recurt's an-nouncement on the morning of October 5.(e)Wilfredo SouchetThe Company hired Wilfredo Souchet as a kardex clerkon May 5, 1972, at a monthly salary of $300. Souchet re-mained in that job under Supervisor Hugo Rivera, untilAugust 1972, when he became a numbers control clerk un-der Luis Sanchez Thereafter, the Company granted Sou-chet three monthly wage increases. The last, of $39, wasgranted in July. At the time of his discharge on October 5,Souchet's monthly wage was $407.InMay, Souchet received seven or eight union authori-zation cards from Aviles, which he distributed to employ-ees at their homes. Thereafter, he delivered some of thesigned cards to the Union. The following month, Souchet,together with employees Terwilliger, Marrero, and otheremployees, met with General Manager Lewers to discussmatters troubling the employees.20On the morning of October 5, General Sales ManagerRecurt instructed Souchet to go to Recurt's office whereSupervisor Sanches was waiting. When Souchet arrived atRecurt's office, Sanchez told him:I'm sorry, you are one of the discharged persons and Idon't know why but management has told me to tellyou that your work is going to the computer and thatwe don't need your services. I know this is not thereason and this has taken me by surprise 2i because Iimagined it about Aviles, Miriam and Ramonita Mar-rero, but not about you.Then, after wishing Souchet "good luck" and extending anoffer to help him, Sanchez shook his hand and gave Sou-chet a check. At this Souchet left.222.Analysisand conclusionsThe General Counsel contends that the Company dis-charged employees Aviles, Rivera, Marrero, Terwilliger,and Souchet because of their union activity. The Company20 1 have not credited Souchet's testimony that Lewers threatened loss ofbenefits at this meeting Souchet's testimony in this regard was contradictedby his pretrial affidavit and was not corroborated by either Terwilliger orMarrero However, as Souchet impressed me as a generally forthright wit-ness,and his testimony was largely corroborated, I have otherwise creditedhim2iOn cross-examination, Supervisor Sanchez admitted that he had noadvance notice of the decision to fire Souchet22My findings regarding Sanchez' statement to Souchet are based uponSouchet's undenied testimonyseeks to defend the discharges, claiming that all five weredischarged for reasons unrelated to their union activity. Ifind ample factual support for the General Counsel's con-tention.The Company's unlawful responses to the May-Junephase of the employees' organizing effort included a threatof discharge addressed to Nestor Rivera. A similar warningwas directed at Aviles in mid-September when he told Su-pervisor Pablo Ross of the renewal of the employees' unionactivity.This warning I also find violative of Section8(a)(1).However, the circumstances immediately sur-rounding the five discharges are sufficient to reveal theCompany's unlawful design. On the evening of October 4,Supervisor Sanchez reflected the Company's union animuswhen he warned Aviles that his union activity would resultin discharges. This warning became reality the followingmorning when the Company discharged union activistsAviles,Rivera,Marrero, and Terwilliger in quick succes-sion. Sanchez' warning, which was violative of Section8(a)(1) provides strong evidence that the five dischargeswhich followed within hours constituted the Company'sanswer to the employees' renewed union campaign.Supervisor Sanchez provided even stronger evidence ofthe Company's discriminatory motive when he told Aviles"See, I told you," after the latter's discharge on October 5Further, and more decisive, Sanchez' remarks as he dis-charged Souchet that morning came close to being a con-fession that Souchet, Aviles, Terwilliger and Marrero werevictims of the Company's effort to eradicate union activity.Persuasive evidence that Nestor Rivera's discharge waspart of the same effort was provided in his exchange withGeneral Manager Lewers that same morning. For, whenRivera raised his union activity as the reason for his dis-charge, Lewers did not contradict him. Thus did Lewersimply the truth of Rivera's assertion.Review of the Company's defense reveals fatal infirmi-tieswhich convince me of its pretextual nature. Initially, ashadow is cast upon the Company's excuses by their shift-ing and inconsistent nature. Thus, on October 5, Recurtwho had praised and rewarded Aviles exactly 4 monthsearlier for his outstanding work, told Aviles that he wasbeing discharged because of unsatisfactory work, com-plaints from customers, and lateness. But at the hearing,his immediate supervisor, Luis Sanchez testified that cus-tomer complaints were not a reason for Aviles' discharge,that errors in delivery invoices were the only cause of hisdischarge. General Sales Manager Recurt testified first thatthe reasons for Aviles' discharge included his "attitude,""lack of responsibility," and "mistakes." Under cross-ex-aminationRecurt added "customer complaints." TheCompany's brief to the Judge, claims that he was dis-charged for inefficiency and unsatisfactory work and thenrefers to record testimony by Company witnesses regardingAviles' invoice errors, absences and indifference to hiswork. The brief makes no mention of "customer com-plaints." Such uncertainty indicates a consciousness that aconvincing cover story is needed to mask an unlawful dis-charge.Although no reasons were given at the time of Marrero'sand Terwilliger's respective discharges, the Companyclaims that Terwilliger was discharged for inefficiency, and MINNESOTA(3M) de PUERTO RICO, INC475thatMarrero's discharge was for inefficiency and unsatis-factory work performance. At the hearing, for the firsttime,and in its brief, the Company asserted that NestorRivera was discharged for inefficient performance of hiskardex tasks and a disagreeable personality. Far from as-sisting its defense, the Company's failure to give these rea-sons to employees at the time of their respective dischargessuggeststhat they were afterthoughts.A furtherweaknessin the Company's defense are Super-visor Sanchez' admission that he did not recommend thedischarges of Aviles, Terwilliger or Souchet and that heknew nothing about them until the morning of October 5.Lewers testified credibly that under Company policy, thedischarge of an employee is normally based upon the rec-ommendation of the employee's immediate supervisor.Here, although Sanchez was their immediate supervisor,the Company did not even consult with him in reaching itsdecision to discharge Aviles, Terwilliger or Souchet. Thisdeparture from normal procedure indicates that the Com-pany was not concerned about the quality of their perfor-mance asemployees when it decided to discharge them.Further serious doubt is cast upon the Company's de-fense by the granting of increases to Aviles, Marrero, Riv-era and Terwilliger in the spring and summer of 1973. Gen-eralManager Lewers credibly testified that the Companyprepares an annual written performance appraisal for eachemployee, that if such appraisal is not complimentary theemployee's immediate supervisor discusses it with the em-ployee; and, that all wage increases are based upon merit.23Here, the Company produced no written appraisals to sup-port its complaints against these four employees. Instead,the record shows that they received increases based uponmerit during the very period when the Company claimstheir performances were unsatisfactory.The Company's complaints against Nestor Rivera exem-plify the pretextual nature of its entire defense. Accordingto the Company, Rivera's poor work and bad personalitymade his retention impossible. However, the facts are thatinAugust, the Company thought well enough of his per-sonality to select Nestor Rivera to be a salesman, effectiveNovember 1, and that Supervisor Hugo Rivera was glad tohave Nestorremain asa kardex clerk in the interim.Finally, the proffered excuse for discharging Souchetmisses the point. The Companyassertsthat Souchet wasdischarged "because of the elimination of his position asnumbers control clerk on October 1, 1973, when Phase IIof the [Company's] computer program was made effec-tive."However, Souchet's undisputed and credited testi-mony shows that on October 1, Supervisor Luis Sancheztold him:Learn these rejects from the computer because you arethe person who will be in-put man and out-put man ofthe computer. Learn how to correct them so that youcan do them correctly.23 In later testimony, Lewers sought to recant these admissions However,this change of heart came after Lewers had heard a substantial portion ofthe General Counsel's case-in-chief Accordingly, I have not credited Lew-ers attempts to explain away or contradict his initial testimony regarding theCompany's wage policySouchet also credibly testified that thereafter, until Octo-ber 4, Luis Sanchez instructed him on computer work withthe voiced expectation that Souchet would be promoted to"in-put man" on a company computer. In my view, theCompany's excuse for discharging Souchet totally ignoresthe fact that on October 1, he was being trained to partici-pate in Phase II as a computer in-put man, and that suchtraining continued until October 4 without any hint thatSouchet had become superfluous for that job. The finalblow to the Company's cause is, of course, Supervisor San-chez' admission on October 5, that this same excuse was apretext.In view of the foregoing, I find that the Company violat-ed Section 8(a)(3) and (1) when it discharged employeesJoseAviles,Ramonita Marrero, Nestor Rivera, MiriamTerwilliger, and Wilfredo Souchet.CONCLUSIONS OF LAW1.By unlawfully interfering with, restraining, and coerc-ing the employees, as found herein, the Company has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.2.By discharging employees Jose Aviles, RamonitaMarrero, Nestor Rivera, Miriam Terwilliger, and WilfredoSouchet, the Company engaged in unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYThe recommended Order will contain the conventionalprovisionsin casesinvolving findingsof interference, re-straint, coercion and unlawful discharges, in violation ofSection 8(a)(1) and (3) of the Act. This will require theCompany to cease and desist from the unfair labor practic-es found, to offer reinstatement with backpay to JoseAviles, Ramonita Marrero, Nestor Rivera, Miriam Terwil-liger,and Wifredo Souchet and to post a notice to thateffect. In accordance with usual requirements,reinstate-ment shall be to the five employees' respective former posi-tions,or substantially equivalent positions, without preju-dice to their seniority and other rights or privileges. Eachof the five discriminatees shall be made whole for any lossof earnings each may have suffered by reason of the dis-criminationagainst them,by payment to each of a sum ofmoney equal to that which he or she normally would haveearned from the date of the initial discrimination (October5, 1973) to the date he or she is offered reinstatement bythe Company, less net earnings, if any, during such period,to be computed in the manner prescribed in F.W.Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 476DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 24The Respondent, Minnesota (3M) de Puerto Rico, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof SIU de Puerto Rico, Caribe y Latinoamenca, afiliada ala Seafarers InternationalUnion of North America, AFL-CIO, or any other labor organization, by discriminating inany manner against any of its employees in regard to theirhire and tenure of employment, or any term or conditionof employment, because of their union membership, sym-pathies, or activities.(b)Coercively interrogating employees about theirunion membership, activities or sympathies or the unionmembership, activities, or sympathies of other employees.(c)Creating the impression that the union activities ofits employees are under surveillance.(d)Threatening discharge, loss of benefits or other re-prisals because its employees engage in union activities orexpress prounion sentiment.(e)Promising employees improved conditions of em-ployment to induce them to withdraw or withhold theirsupport from SIU de Puerto Rico, Caribe y Latinoamerica,afiliada a la Seafarers International Union of North Amer-ica,AFL-CIO, or from any other labor organization.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Jose Aviles, Ramonita Marrero, Nestor Riv-era,Miriam Terwilliger, and Wilfredo Souchet immediateand full reinstatement to their respective former jobs or ifthese positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges, and make each of them whole for suchloss of pay he or she may have suffered as a result of theCompany's discrimination against them, in the manner setforth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(c)Post at its office and place of business at San Juan,Puerto Rico, English and Spanish copies of the attachednoticemarked "Appendix." 25 Copies of said notice, onforms provided by the Regional Director for Region 24,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other ma-terial.(d)Notify the Regional Director for Region 24, in writ-ing within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.IT IS ALSO ORDERED that the complaint, as amended, bedismissed insofar as it alleges violations of the Act not spe-cifically found.24 in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes25 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscourage membership or activities onbehalf of SIU de Puerto Rico,Caribe y Latmoameri-ca, afiliada a la Seafarers InternationalUnion ofNorth America, AFL-CIO,or any other labor organi-zation bydiscriminatingin anymanner against ouremployees in regard to their hire and tenure of em-ployment,or anyterms or condition of employmentbecause of their union membership, sympathies.WE WILL NOTinterrogate our employees about theirunion membership activities, or sympathies,or aboutthe union membership,activitiesor sympathies ofother employees.WE WILL NOTgive the impression that the union ac-tivities of our employees are under surveillance.WE WILL NOTthreaten our employees with discharge,loss of benefits or other reprisals because they engagein union activities or express prounion sentiment.WE WILL NOTpromise our employees improved con-ditions of employment to induce them to withdraw orwithhold their support from SIU de PuertoRico, Car-ibe yLatmoamerica, afiliada a la Seafarers Interna-tionalUnion of North America, AFL-CIO, or anyother labor organization.WE WILL NOTin any like or related manner interferewith,restrain or coerceany ofour employees in the MINNESOTA (3M) de PUERTO RICO, INC.exercise of their rights to join or assist SIU de PuertoRico,Canbe y Latinoamerica,afiliada a la SeafarersInternational Union of North America,AFL-CIO, orany other labor organization.The Board found that we discharged employeesJose Aviles,Ramonita Marrero, Nestor Rivera, Mi-riam Terwilliger,and Wilfredo Souchet because theywere for the Union,and that these discharges violatedthe law.Accordingly,WE WILL offer these five employ-477ees reinstatement to their former jobs or to jobs sub-stantially equivalent,without prejudice to their senior-ity or other rights and privileges,and will make themwhole for any loss of pay they may have suffered be-cause we discharged them, with interest at the rate of 6percent per annum.MINNESOTA(3M) DE PUERTORico, INC.